Citation Nr: 1700385	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for soft tissue sarcoma, right leg, including as due to herbicide exposure. 

2.  Entitlement to service connection for amputation, right leg, including as due to soft tissue sarcoma, right leg. 

3.  Service connection for right hand numbness, including as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case now resides with the Salt Lake City, Utah RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his soft tissue sarcoma of the right leg, right leg amputation, and numbness of the right hand are related to in-service herbicide exposure from his time serving on the U.S.S. Mispillion.  As an alternative argument, the Veteran also seeks service connection for his right leg amputation on a secondary basis, as due to his soft tissue sarcoma.  

The Veteran's claims for service connection primarily depend on a determination of whether the he is presumed to have been exposed to herbicides during his service.  The RO and the Defense Personnel Records Information Retrieval System (DPRIS) performed development to ascertain whether the Veteran was present in a location where he would be presumed to be exposed to herbicides based on the U.S.S. Mispillion's location from 1970 through 1972.  However, the Veteran's DD-214 indicates that his service began in June 1969.  The Veteran's service personnel records have not been associated with the file and there has been no explanation of the Veteran's location of assignment prior to January 1970.  This is significant given that in response to a request for information, in April 2010, DPRIS indicated that the U.S.S. Mispillion served in the waters of Vietnam in October, November, and December 1969.  Because the record is unclear as to the Veteran's location in 1969, additional development is required to obtain his complete service personnel record and to determine whether he served aboard a ship that is presumed to have been exposed to herbicides during that time period.  On remand, the RO must undertake appropriate development to that end.

The claim for service connection for the right leg amputation depends on whether the Veteran is entitled to service connection for soft tissue sarcoma right leg.  Thus, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim of entitlement to service connection for right leg amputation is also remanded.

As for the right hand numbness claim, review of the Veteran's service treatment records indicates that the Veteran received treatment for his right hand while on active duty.  He received treatment in July 1970 for a wound to the right palm, noted to be healing satisfactorily, and treatment in March 1972 for swelling of his hands, determined to be of an unknown etiology.  However, the Veteran has not been afforded a VA examination for this claim, and the medical evidence currently of record does not otherwise indicate the nature and etiology of his claimed right hand neurological disorder.  In light of the Veteran's in-service symptomatology and his current assertions of hand numbness, there is insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination and resulting opinion as part of VA's duty to assist, as articulated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake appropriate development to obtain copies of all the Veteran's service personnel records.  Follow appropriate procedures to research the Veteran's claim of herbicide exposure for his entire period of service from June 1969 to May 1973, including a review of the deck logs and command history of any ship to which the Veteran was assigned.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any hand numbness that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from March 1972 reflecting complaints by the Veteran of bilateral hand swelling with unknown etiology.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should identify all right hand disabilities found to be present during the period of the claim.

With respect to each right hand disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the right hand disability originated in, or is otherwise etiologically related to the Veteran's active duty service.  In providing the requested opinion, the examiner must consider all pertinent symptomatology and diagnoses documented in the Veteran's service treatment records, as well as the Veteran's statements regarding the onset and progression of the claimed disorder.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability

4.  Undertake any additional development deemed appropriate.  

5.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







